Citation Nr: 1532636	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for chloracne. 

4.  Entitlement to service connection for porphyria cutanea tarda. 

5.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS). 

6.  Entitlement to service connection for cervical spondylosis. 

7.  Entitlement to service connection for organic brain syndrome. 

8.  Entitlement to service connection for obstructive sleep apnea. 

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for gout of the right ankle. 

12.  Entitlement to service connection for chronic serous otitis. 

13.  Entitlement to an initial evaluation in excess of 60 percent for diabetes mellitus with hematuria, and skin conditions such as epidermal inclusion cyst on nose, sebaceous cyst on chest, mass on left foot, tinea cruris and tinea pedis. 

14.  Entitlement to an evaluation in excess of 60 percent for chronic renal failure with hypertension. 

15.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy in the right upper extremity. 

16.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy in the left upper extremity.

17.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy in the right lower extremity.

18.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy in the left lower extremity.

19.  Entitlement to an evaluation in excess of 10 percent prior to April 5, 2013, and thereafter in excess of 20 percent for traumatic arthritis of the right ankle joint.  

20.  Entitlement to an evaluation in excess of 10 percent prior to July 6, 2011, and thereafter in excess of 30 percent for hypertensive cardiovascular disease. 

21.  Entitlement to special monthly compensation based on aid and attendance. 

22.  Entitlement to specially adaptive housing. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to December 1969. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office (RO) located in Manila, the Republic of the Philippines.  The Board notes that the Veteran has recently requested the transfer of the jurisdiction to the RO in Honolulu, Hawaii, but it has not yet been transferred there. 

In February 2015, the Board remanded the matter in order to provide the Veteran with a Board hearing held via videoconference capabilities from the RO.  However, in a March 2015 correspondence, the Veteran withdrew his request for such a hearing.  The Board finds there is no longer a hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2014).

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


The issues of entitlement to service connection for sleep apnea, bilateral hearing loss, tinnitus, gout, and chronic serous otitis, and entitlement to increased ratings for diabetes mellitus, peripheral neuropathy in both upper and lower extremities, right ankle, chronic renal disease, and hypertensive cardiovascular disease, as well as entitlement to special adaptive house and SMC at aid and attendance rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss because the Veteran failed to submit new and material evidence that demonstrated his current hearing loss disability was related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's March 2010 rating decision relates to an unestablished fact (medical evidence of a possible link between the Veteran's current hearing loss disability and his service-connected disabilities) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a December 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for obstructive sleep apnea because the evidence failed to demonstrate that he had a current diagnosis that was related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.
 
4.  The additional evidence associated with the claims folder subsequent to the RO's December 2011 rating decision relates to an unestablished fact (evidence of a current obstructive sleep apnea and possible medical nexus to his service-connected disabilities) that is related to that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  The competent and probative evidence of record does not show that the Veteran currently has a diagnosis of chloracne.

6.  The competent and probative evidence of record does not show that the Veteran currently has a diagnosis of porphyria cutanea tarda.

7.  The competent and probative evidence of record does not show that the Veteran currently has a diagnosis of ALS.

8.  The medical competent evidence of record demonstrates that the Veteran's current cervical spondylosis first manifested decades after his separation from service, and the preponderance of the competent evidence lay and medical is against a finding that it is otherwise related to his period of service. 

9.  In a July 2014 correspondence, the Veteran stated that no longer wished to continue the appeal of his denial of entitlement to service connection for organic brain disease.  


CONCLUSIONS OF LAW

1.  The March 2010 RO rating decision which declined to reopen the previously denied claim for service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).
 
2.  The December 2011 RO rating decision which denied the Veteran's service connection claim for obstructive sleep apnea is final; and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).
 
3.  The criteria for entitlement to service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for ALS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for entitlement to service connection for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for organic brain syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

With respect to the petition to the Veteran's petition to reopen the Veteran's previously-denied service connection claim, given the Board's favorable disposition to reopen those service connection claims, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

With respect to the Veteran's service connection claims, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with notice letters in April 2008, October 2008, December 2008, and June 2009 in conjunction with his claims for service connection prior to the initial adjudications in June 2008 and August 2009, respectively.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran. 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The RO obtained the service and VA treatment records as well as various statements from the Veteran in support of his claims. 

The Board recognizes that the Veteran has not been provided with VA examinations in conjunction with his service connection claims.  Notably, VA has a duty to provide a medical examination or obtain a medical opinion when an examination or opinion is necessary to make a decision on the claims.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, this duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection for porphyria cutanea tarda, chloracne and ALS, the record is devoid of any competent medical evidence that demonstrates the Veteran has been diagnosed with those disorders.  Instead, the Veteran has only asserted that he believes he has these conditions as result of his exposure to Agent Orange and other herbicides during his period of service. 

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had offered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2). 

Although the Veteran contends that he has these conditions, a review of the medical evidence of record does not demonstrate that he has been diagnosed with porphyria cutanea tarda, chloracne or ALS.  Moreover, the Veteran has not specifically stated that he has actually been diagnosed or treated for these conditions.  Notably, the Veteran reported that he has experienced symptoms of dry skin on his hands and feet which he believes to be chloracne; however, those symptoms have already been associated with other diagnosed skin disorders and attributed to his service-connected diabetes mellitus for which he receives compensation.  There is no evidence of record that reflects diagnosis or treatment for porphyria cutanea tarda, chloracne or ALS.  Therefore, the Board finds that examinations are not necessary in conjunction with these claims.  

The Board also acknowledges that VA has not afforded the Veteran with VA examinations relating to his claim for service connection for cervical spondylosis.  While the medical evidence of record does reflect a current diagnosis, the Veteran has not assert and the medical evidence does not suggest that he suffered an in-service injury or disease, or that his current diagnosed disorder is otherwise related to his period of service.  In this regard, post-service treatment records show that the Veteran was not first diagnosed or treated for his current cervical spondylosis until three decades after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  While the Veteran believes he should be awarded service connection for cervical spondylosis, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has cervical spine problems since his period of service, and none of his service treatment records reflects treatment or diagnosis of cervical spine disorder.  Likewise, review of the record does not reveal any suggestion that a cervical spine condition is etiologically related to, or aggravated by, any service connected disability.  

Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79

The Board also finds that all of the other duties to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for bilateral hearing loss and sleep apnea.  Implicit in the claims are his petitions to reopen the previously denied claims for entitlement to service connection for bilateral hearing loss and sleep apnea.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for entitlement to service for bilateral hearing loss in a September 1987 rating decision.  The Veteran's bilateral hearing loss claim was denied because the evidence failed to show that his hearing loss was related to his in-service acoustic trauma.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The September 1987 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  The Veteran sought to reopen his previously denied claim for service connection for bilateral hearing loss, but the RO declined to reopen it in a March 2010 rating decision.  The Veteran did not appeal that decision and the March 2010 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The RO also denied the Veteran's original claim for entitlement to service connection for sleep apnea in a December 2011 rating decision.  The RO denied the Veteran's claim because it determined that the evidence of record failed or demonstrate a current diagnosed disorder that was etiologically related to the Veteran's period of service.  The Veteran was notified of the denial of his claim, but he failed to appeal and the December 2011 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran now seeks to reopen his previously denied claims for service connection for bilateral hearing loss and sleep apnea.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions are new and material.  Specifically, the additional evidence of record contains medical evidence that provide positive medical links between the Veteran's claimed disorder and his service-connected disabilities.  The Veteran has submitted medical literature that suggests etiologically relationships of hearing loss and sleep apnea to his service-connected disabilities due to diabetes mellitus and PTSD.  Also, the record contains the report of an August 2013 VA audiology examination in which the VA examiner concluded that the Veteran's bilateral hearing loss was in part due to his medical conditions.  Although the VA examiner did not identify which medical conditions, it is noted that the Veteran has been service-connected for various medical problems, including diabetes mellitus.  

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claims.  As such, and presuming its credibility, the evidence received since the last final rating decisions, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claims of entitlement to service connection for bilateral hearing loss and sleep apnea.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Chloracne, Porphyria Cutanea Tarda, and ALS 	

The Veteran seeks entitlement to service connection for chloracne, porphyria cutanea tarda and ALS.  He believes that he has developed these conditions as result of his exposure to Agent Orange and other herbicides during his service in the Republic of Vietnam.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

 These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed above shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's service personnel records have confirmed that the Veteran served in the Republic of Vietnam for one-year.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange. 

Review of the Veteran's service treatment records, however, reveals no evidence of symptoms suggestive of, treatment for, or diagnosis of chloracne, porphyria cutanea tarda or ALS.  Similarly, post-service VA records contain no probative evidence that the Veteran was ever diagnosed with chloracne, porphyria cutanea tarda or ALS.  The Veteran has submitted lay statement that he has experienced symptoms of dry skin on his hands and feet, which he believes to be chloracne.  However, the report of a November 2010 VA skin examination shows that those symptoms were attributed to other diagnosed skin disorders which are associated with his service-connected diabetes mellitus.  Notably, the Veteran has already been compensated for these skin complaints as a part of his service-connected diabetes mellitus disability, and VA regulations prohibit the pyramiding of disability ratings, the evaluation of the same disability or manifestations under various diagnoses.  See 38 C.F.R. § 4.14.  The Veteran has not asserted that he has been treated or diagnosed with porphyria cutanea tarda or ALS.  Moreover, there are no treatment reports of record that demonstrate that the Veteran has been diagnosed with chloracne, porphyria cutanea tarda or ALS.

The competent medical evidence is against granting the Veteran's claim of entitlement to service connection for chloracne, porphyria cutanea tarda and ALS, to include as a result of herbicide exposure.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  

In addition to the medical evidence, the Board has also considered the Veteran's essential contention that he has porphyria cutanea tarda or ALS.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), complex medical diagnoses, such as porphyria cutanea tarda or ALS, fall outside the realm of common knowledge of a lay person or even his training as a combat medic in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA clinician, a competent, experienced medical professional, than on the Veteran's lay statements. 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chloracne, porphyria cutanea tarda or ALS.  As the preponderance of the evidence is against the claims, the "benefit-of-the-doubt" rule is not applicable and the appeals are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Cervical Spondylosis 

The Veteran seeks entitlement to service connection for cervical spondylosis. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of cervical spondylosis.  See VA treatment records starting in August 2008.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records show no indication that the Veteran was treated or diagnosed for cervical spine disorder.  At the time of the Veteran's November 1969 examination prior to separation, his spine was evaluated as normal, and on the associated report of medical history, the Veteran did not indicate that he experienced any neck problems. 

The available post-service treatment records do not show that the Veteran was treated for cervical spondylosis until August 2008.  At that time, the Veteran's treating VA physician indicated that the Veteran had a long flight back to Manila and he required a heating pad.  There was no indication at that time the Veteran's cervical spondylosis manifested decades beforehand.  Subsequent VA treatment records show that the Veteran continues to receive treatment for cervical spondylosis. 

The Veteran has not asserted, and the evidence of record does not demonstrate that he suffered any injury to his cervical spine during his period of service.  Moreover, the evidence of record does not show that the Veteran's cervical spondylosis first manifested until 2008, which comes almost four decades after his period of service. Competent evidence of record does not demonstrate that the Veteran's cervical spondylosis had an onset during his periods of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed cervical spondylosis and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of cervical spondylosis in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for cervical spondylosis until 39 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran has not asserted at any point during the appeal period that he has experienced symptoms of neck problems continuously since his period of service. Rather, he simply asserted that his cervical spondylosis is related to service. While symptoms of neck pain would be capable of lay observation, the Veteran has not asserted that he has experienced neck problems since service.  

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for cervical spondylosis fails on these bases.  Likewise, the Veteran has not alleged, nor does the evidence show, that the Veteran's cervical spine disability is etiologically related to, or secondary to, any service connected disability.  Accordingly, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Dismissal of Claim 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the February 2011 rating decision that denied the claim for entitlement to service connection for organic brain syndrome.  Thereafter, in a July 2014 correspondence, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that the statements qualify as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

 In view of the Veteran's expressed desires, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the appeal of the denial of service connection for organic brain syndrome is dismissed.



ORDER

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for obstructive sleep apnea has been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for chloracne is denied. 

Entitlement to service connection for porphyria cutanea tarda is denied. 

Entitlement to service connection for ALS is denied. 

Entitlement to service connection for cervical spondylosis is denied.

The appeal, concerning entitlement to service connection for organic brain syndrome, is dismissed.


REMAND

The Veteran seeks entitlement to service connection sleep apnea, bilateral hearing loss, tinnitus, gout, and chronic serous otitis, and entitlement to increased ratings for diabetes mellitus, peripheral neuropathy in both upper and lower extremities, right ankle, chronic renal disease, and hypertensive cardiovascular disease, as well as entitlement to special adaptive house and SMC at aid and attendance rate.  Based on a review of the claims folder, the Board finds that additional notice and development are needed prior to adjudication of the claims. 


Statement of the Case 

The Veteran timely disagreed with the RO's September 2013 rating decision that denied his claim for entitlement to service connection for chronic serous otitis.  See January 2014 correspondence.  Specifically, the Veteran asserted that his inner ear infection was found during a period of active duty for training.  A statement of the case (SOC) pertaining to that issue has not been issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this claim is remanded so that the RO or AMC may issue a SOC on the issue of entitlement to service connection for chronic serous otitis.

Supplemental Statement of the Case

The Board notes that since the Veteran's claim for increased rating for hypertensive cardiovascular disease was last adjudicated by RO in a February 2011 statement of the case (SOC), additional evidence pertaining to the increased rating claim has been associated with the claims folder.  The Veteran was afforded a VA heart examination in February 2014 in conjunction with a secondary claim.  This VA examination report reflects the most recent evaluation of the severity of the Veteran's disability.  The Veteran has a right to have the additional evidence considered by the RO/AMC in the first instance.  See 38 C.F.R. § 20.1304; Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003). Thereafter, he must be provided with a supplemental statement of the case (SSOC) on this matter.

Service Connection Claims

A review of the record reflects that the Veteran has asserted entitlement to service connection on secondary basis for bilateral hearing loss, obstructive sleep apnea, tinnitus, and gout in the right ankle.  The Veteran has provided lay statements as well as medical literature that each of these conditions are proximately caused or aggravated by his service-connected disabilities.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been fully developed as to these claimed conditions.  No examiner has been asked to offer a reasoned medical opinion the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Increased Ratings

Based on a review of the record, the Board finds that the Veteran should be afforded with new VA examinations to determine the severity of his service-connected disabilities due diabetes mellitus, chronic kidney failure, and peripheral neuropathy in both the upper and lower extremities as well as afforded a VA examination in conjunction with his claim for special monthly compensation based on need for aid and attendance.  The record does not contain contemporaneous medical examinations that adequately address the current severity of these disabilities for adjudication purposes at this point.  See 38 U.S.C.A. § 5103A (d)

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) to the Veteran regarding his claims for entitlement to service connection for chronic serous otitis.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim.

2. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate his claims under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

3. Contact the Veteran and seeks his assistance in identifying outstanding records of pertinent private treatment.  In particular, ask for his assistance in obtaining records of February 2015 sleep study.  

4. Update the claims folder with the Veteran's VA treatment records from the various VA medical facilities identified in the record.

5. Schedule the Veteran for the appropriate VA examination(s) to determine whether his claimed bilateral hearing loss, tinnitus, obstructive sleep apnea, and gout in right ankle are secondary to his service-connected disabilities.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner(s) should provide medical opinions to the following: 

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and/or tinnitus are caused or aggravated by his service-connected disabilities, to include diabetes mellitus, hypertensive cardiovascular disease, chronic kidney failure, and PTSD.  In doing so, the VA examiner is asked to discuss the finding in the August 2013 VA examination report that the Veteran's bilateral hearing loss and tinnitus are in part due to his medical conditions. 

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral hearing loss and tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea is caused or aggravated by his service-connected disabilities, to include diabetes mellitus, hypertensive cardiovascular disease, chronic kidney failure, and PTSD.  In doing so, the VA examiner is asked to address the medical literature of record that indicates a relationship between sleep apnea and mental health symptoms as well as diabetes mellitus.  

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current gout involving his right ankle is caused or aggravated by his service-connected disabilities, to include diabetes mellitus, hypertensive cardiovascular disease, chronic kidney failure, and right ankle disability.  

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gout in his right ankle found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

6.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  This must include the nature and severity of his diabetes mellitus and all associated complications.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be performed.

The examiner should provide a complete rationale for any opinions provided.

7. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected chronic renal failure with hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including renal dysfunction testing. 

The examiner should provide a complete rationale for any opinions provided.

8.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected neuropathy of the bilateral upper and lower extremities.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities and determine the severity of each in accordance with the rating criteria. 

The examiner should provide a complete rationale for any opinions provided.

9. Schedule the Veteran for a VA aid and attendance examination.  The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished. 

Following a review of the claims file, the examiner should address whether the Veteran's disabilities result in any of the following:

a)  Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

b)  An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d)  Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e)  Inability to attend to the wants of nature; 

f)  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; 

g)  The loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

h)  The loss or permanent loss of use of one or both feet.  To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

A full rationale must be provided for all opinions expressed.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


